Title: From George Washington to Alexander White, 15 June 1795
From: Washington, George
To: White, Alexander


          
            (Private)
            Dear Sir,
            Philadelphia 15th June 1795
          
          After an unqualified acceptance of the Office of Commissioner of the Federal City, and a lapse of time at an important season

for business, it would be uncandid not to say that I feel pain at your hesitating now, to enter upon the duties of that office.
          I had not heard before the receipt of your letter, that you had resumed the practice of the law; nor did I suppose that you could, with your family, transplant yourself in a moment to the Federal city; although I wished it might happen at as early a period as you could make it convenient, foreseeing advantages which would result from the measure.
          The proposition was not made to you under an idea that you were skilled in the principles of Architecture—or because I supposed you had any particular knowledge of work, or the quantum to be exacted from workmen. The first is varying continually, according to the demand for, or the exorbitance of, the people: and care only is necessary when the latter is executed by contract, or the piece, to prevent, as much as the nature of the case will admit, imposition; and when day wages are given, (which in all practicable cases ought to be avoided) to have an eye that the overlookers of them are diligent.
          For these, I have no doubt your judgment, inclination and industry are quite adequate. In all other respects, I am equally persuaded, you are well qualified to discharge the duties of Commissioner; and it would give me, and I think I may add the public also, entire satisfaction if you could make it conveniet and agreeable to yourself, to devolve your time and attention to this business.
          Unless this is done, I should not feel myself justified in the change of compensation to the Commissioners, from six dollars a day while they were in Session to sixteen hundred dollars per Annum. That change being the result of conviction, that as the city progressed, nothing short of constant attendance (allowing for those occasional absence which every person in the discharge of public trust require, at times) would enable the Commissioners, to answer the end of their appointment. Therefore the above sum, which was conceived adequate to this service, was resolved to be given. With esteem and regard, I am—Dear Sir; Your Obedt Hble Servt
          
            Go: Washington
          
        